MEMORANDUM **
Eusebio Rafael Aviles (“plaintiff”) appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various prison officials and medical personnel violated his First, Eighth and Fourteenth Amendment rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Resnick v. Hayes 213 F.3d 443, 447 (9th Cir.2000), and affirm.
The district court did not err in dismissing plaintiffs Eighth Amendment claims because plaintiffs difference of opinion with the prison doctors concerning the treatment he received cannot form the basis of a claim of deliberate indifference to serious medical needs. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996). The district court properly dismissed plaintiffs First and Fourteenth Amendment claims against prison officials because these claims are premised on a finding of deliberate indifference. The district court did not err in dismissing plaintiffs claims based on supervisory liability because there is no respondeat superior liability under section 1983. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).
The district court did not abuse its discretion in denying Aviles’s motion for appointment of counsel because exceptional circumstances were not present in this case. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.